Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                DETAILED ACTION
This action is in response to the application filed on 09/21/2020.Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, discloses “A network node arranged to………” is drawn to a machine.  According to MPEP 2106, a machine must comprise a combination of parts. However, in claim 1, the network node lacks structure to perform the claimed functions and therefore claim 1 is rejected for reciting insufficient structure.

Clarification and appropriate corrections are required.

                                      Claim Rejections - 35 USC § 102The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by PARK (US 2016/0269102). 

As of claims 1 and 9, PARK discloses a network node and a computer-implemented method of propagating data packets in a network of nodes, each node in the network having one or more connections to other nodes, the method, implemented at one of the nodes (See [Fig.4] (=having one or more connections to other nodes), a relay 420 (=a network node)), arranged to: 
collect a set of first data packets during a first time period, the set including at least one data packet received from one or more first nodes in the network (park [Fig.4] para [0029] receiving redundant data by applying network coding,  network coding to the content data", para [0030] discloses the content data is received from the server during a first time period);
obtain a plurality of encoded data packets, each one of the plurality of encoded data packets being generated by combining two or more first data packets of the set using network coding ([Fig.4] receiving redundant data by applying network coding according to an embodiment. Network coding is a method of transmitting a greater amount of data during a unit time by coding a data transmission process using a relay acting as an intermediate node of data transmission and reception when a server transmits data to a user, para [0029] [0030] the redundant data be generated by applying random linear network coding to the content data. Random linear network coding is a method that restores an original signal, using coded packets, data received from a destination node with a probability of nearly “1”. Thus, the content data which is the original data be restored through the redundant data);
determine a mapping of the plurality of encoded data packets and the first data packets of the set to one or more neighbouring nodes connected to the node ([Fig.4] a server  transmit data a and data b to a first user terminal 430 and a second user terminal 430 during a unit time. The first user terminal receive the data a and data b from a relay A 410 and a relay D 420. The second user terminal receive the data b and data a from a relay B 410 and the relay D 420, para [0029] discloses  the relay D 
transmit the plurality of encoded data packets and the first data packets of the set to the one or more neighbouring nodes according to the determined mapping (para [0029] the first user terminal receive the data a and data a.sym.b from a relay A 410 and a relay D 420 which corresponds to transmit the plurality of data packets.  the original content data is sent to the neighbouring nodes via different relay device than the encoded data. A relay device D 420 receives the original content data, encodes data packets using network coding and transfers the encoded data packets to a neighbouring node via first interface, while the original content data is transferred from a relay device A 410 via second network interface to the neighbouring node. Transferring the original content data together with encoded data packets via the same relay device to one or more neighbouring nodes). 
As of claims 2 and 10, rejection of claims 1 and 9 cited above incorporated herein, in addition in view of the teaching of PARK in para [0028]-[0030] the first time period has a predefined length is a normal design choice.

As of claims 3 and 11, rejection of claims 1 and 9 cited above incorporated herein, in addition in view of the teaching of PARK in para [0029] determining the mapping comprises determining a first sub-mapping of the first data packets of the set to the one or more neighbouring nodes and a second sub-mapping of the plurality of encoded data packets to the one or more neighbouring nodes, the first and second sub-

As of claims 4 and 12, rejection of claims 3 and 11 cited above incorporated herein, in addition PARK discloses determining the first sub-mapping comprises: for each first data packet of the set: arbitrarily selecting two or more neighbouring nodes connected to the node; and associating the selected two or more neighbouring nodes with the first data packet in the first sub-mapping (See [Fig.4] and para [0029]).

As of claims 5 and 13, rejection of claims 4 and 12 cited above incorporated herein, in addition PARK discloses obtaining the plurality of encoded data packets comprises: for each of the one or more neighbouring nodes: identifying two or more first data packets that are associated with the neighbouring node in the first sub-mapping; and combining the identified two or more first data packets to generate an encoded data packet (para [0028]-[0030]).
As of claim 6 rejection of claim 1cited above incorporated herein, in addition in view of the teaching of PARK para [[0028]-[0030] transmitting the plurality of encoded data packets and the first data packets of the set to the one or more neighbouring nodes according to the determined mapping comprises: for each of one or more of the first data packets of the set: determining a next scheduled time of relay of the first data packet to neighbouring nodes; and relaying the first data packet a predetermined 

As of claim 7 rejection of claim 1 cited above incorporated herein, in addition in view of the teaching of PARK para [0028]-[0030] transmitting the plurality of encoded data packets and the first data packets of the set to the one or more neighbouring nodes according to the determined mapping comprises: 
for each of one or more of the encoded data packets: determining a next scheduled time of relay of the encoded data packet to neighbouring nodes; and  relaying the encoded data packet a predetermined amount of time after the next scheduled time of relay  represents a normal design choice.

As of claims 8 and 14, rejection of claims 4 and 12 cited above incorporated herein, in addition in view of the teaching of PARK para [[0028]-[0030] transmitting the plurality of encoded data packets and the first data packets of the set to the one or more neighbouring nodes according to the determined mapping comprises:
 for each of at least one of the neighbouring nodes: determining that the neighbouring node has two or more associated first data packets in the first sub-mapping; and transmitting a subset of the two or more associated first data packets to the neighbouring node represents a normal design choice.

 As of claim 15, rejection of claim 9 cited above incorporated herein, in addition PARK discloses a non-transitory processor-readable medium storing processor-executable instructions to participate in a process for propagating data packets in a network of nodes, wherein the processor-executable instructions, when executed by a processor of a node of the network of nodes, cause the processor to carry out the method claimed in claim 9 ([Fig. 4][0028] [0044]).

As of claim 16, rejection of claim 10 cited above incorporated herein, in addition PARK discloses a non-transitory processor-readable medium storing processor-executable instructions to participate in a process for propagating data packets in a network of nodes, wherein the processor-executable instructions, when executed by a processor of a node of the network of nodes, cause the processor to carry out the method claimed in claim 10 ([Fig. 4][0028] [0044]).

As of claim 17, rejection of claim 11 cited above incorporated herein, in addition PARK discloses a non-transitory processor-readable medium storing processor-executable instructions to participate in a process for propagating data packets in a network of nodes, wherein the processor-executable instructions, when executed by a processor of a node of the network of nodes, cause the processor to carry out the method claimed in claim 11([Fig. 4] [0028] [0044]).

As of claim 18, rejection of claim 9 cited above incorporated herein, in addition PARK discloses a system, comprising: one or more processors; and memory storing processor-executable instructions to participate in a process for propagating data packets in a network of nodes, wherein the processor-executable instructions, when executed by the one or more processors, cause the processor to carry out the method claimed in claim 9 ([Fig. 4][0028] [0044]).

As of claim 19, rejection of claim 10 cited above incorporated herein, in addition PARK discloses a system, comprising: one or more processors; and memory storing processor-executable instructions to participate in a process for propagating data packets in a network of nodes, wherein the processor-executable instructions, when executed by the one or more processors, cause the processor to carry out the method claimed in claim 10 ([Fig. 4][0028] [0044]).

As of claim 20, rejection of claim 11 cited above incorporated herein, in addition PARK discloses a system, comprising: one or more processors; and memory storing processor-executable instructions to participate in a process for propagating data packets in a network of nodes, wherein the processor-executable instructions, when executed by the one or more processors, cause the processor to carry out the method claimed in claim 11([Fig. 4] [0028] [0044]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471